DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on August 25, 2021 has been entered. Claims 9, 10, 14, 16, and 19-24 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on August 25, 2021 have been fully considered.
	Sequence Listing
	Applicant argues that an incorporation-by-reference paragraph is not, in fact, required because the instant application is a national stage application of an international application in which the Sequence Listing was published as part of the international application (Remarks, pages 6-7). In other words, Applicant argues that the Sequence Listing filed on October 27, 2017 was published as part of the international application. Applicant points to MPEP 2422.03(a) to support this argument that an incorporation-by-reference paragraph is not required (Remarks, pages 6-7).
	In response, it is noted that Applicant indicated at item 2 of the Transmittal Letter for the national phase application that a copy of the international application was attached. However, a copy of the Sequence Listing part of the international application was not attached. The Sequence Listing published as part of the international application has been retrieved by the 
	It is further noted that Applicant indicated at item 14 of the Transmittal Letter for the national phase application that the filed Sequence Listing was submitted in accordance with PCT Rule 13ter.3, and thus is a Sequence Listing only for the purpose of search. 
	The record is not clear with respect to the disposition of the Sequence Listing submitted by Applicant on October 27, 2017.
	To address the issue, Applicant could submit a letter stating that the Sequence Listing filed on October 27, 2017 is an exact translation of the Sequence Listing part of the description of the international application, if this is, in fact the case.
	Since Applicant’s arguments were not persuasive, the application is still considered to be non-compliant with the Sequence Rules. 
	Objections to the Specification 
	Applicant argues that the informalities concerning sequence identifiers in the specification have been addressed in the substitute specification filed with the response (Remarks, page 7).
	This argument was persuasive. The objections concerning the format of the sequence identifiers and the use of the same sequence identifier for two different sequences have been withdrawn. 
	
Claim Objections
	Applicant argues that claims 9 and 10 have been amended as suggested by the Office (Remarks, page 7). Applicant also argues that the objections to claim 11 are moot since that claim has been canceled (Remarks, page 7). Applicant further argues that claims 19-24 were not amended as suggested because “they are not necessary and introduce potential clarity issues for lacking antecedent basis” (Remarks, page 7).
	In response, Applicant’s arguments regarding claims 9-11 were persuasive. Those objections have been withdrawn. 
	Applicant’s arguments concerning claims 19-24 were persuasive in part. More specifically, the objection concerning claim 20 has been withdrawn because the claim is not grammatically incorrect. Claims 19 and 21-24 remain objected to, though, because these amended claims are grammatically incorrect for the reasons set forth below. It is further noted that the amendments proposed below do not reduce clarity or create new antecedent basis issues because a protein or nucleic acid inherently has an amino acid or nucleic acid sequence, respectively. The objections to claims 19 and 21-24 have been maintained.
	Rejection of claims 9, 10, 11, 16, and 19-26 under 35 U.S.C. 112(a)
	Applicant argues that the rejection should be withdrawn for the following reasons (Remarks, page 8): (i) claims 11, 25, and 26 have been canceled; and (ii) claims 19-24 are not directed to detecting a Dkk-3 protein comprising the amino acid sequence of SEQ ID NO: 1 or a Dkk-3 protein encoded by a nucleic acid comprising SEQ ID NO: 2.
	Applicant’s argument was persuasive with respect to claims 11, 25, and 26. That rejection has been withdrawn as moot. 

	Applicant’s arguments regarding claims 19-26 were persuasive in part. The rejection has been withdrawn with respect to claims 21 and 23 because those claims no longer use open, “comprising” language to describe the amino acid sequence. The rejection has been maintained with respect to claims 19, 20, 22, and 24, though, because those claims still use open, “comprising” language to describe SEQ ID NO: 1 or SEQ ID NO: 2. 
	To summarize, claims 9, 16, 19, 20, 22, and 24 remain rejected under 35 U.S.C. 112(a) for containing new matter.
	Rejection of claims 10, 23, and 24 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 10, 23, and 24 (Remarks, page 8). Applicant also states that “the Dkk-3 amplification product” does, in fact, find antecedent basis in step (2) of claim 10 (Remarks, pages 8-9).
	In response, the rejection has been withdrawn in view of the claim amendments. As well, for clarity, it is noted that the antecedent basis issue concerning claim 10 in the last Office action arose because step (3) referred to “the amplification product in a normal sample of myocytes or tissues,” but the previous steps in claim 10 only required generating a Dkk-3 amplification product from a test sample. 
	Rejection of claims 9, 11, 14, 16, 19-22, 25, and 26 under 35 U.S.C. 101
	Applicant argues that the rejection should be withdrawn for the following reasons: (i) claims 11, 25, and 26 have been canceled; and (ii) the remaining pending claims do not encompass Dkk-3 detection using anti-Dkk-3 antibodies (Remarks, page 9).

	Interview Request
	Applicant’s request for an interview before issuance of another Office action on the last page of the Remarks is acknowledged. As noted in MPEP 713, “Where a complete reply to a first action includes a request for an interview….the examiner, as soon as he or she has considered the effect of the reply, should grant such request if it appears that the interview or consultation would result in expediting the case to a final action.” In this case, it does not appear that an interview would expedite the case to a final disposition, and given the complexity of the remaining issues in the case, it appears to be more efficient to have an interview after Applicant has considered the instant Office action. If Applicant wishes to request an interview at this point, use of the Automated Interview Request (AIR) form, which is available at www.uspto.gov/interviewpractice, is encouraged. Alternatively, Applicant may telephone the examiner to arrange a mutually convenient time.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
	More specifically, as discussed above in the “Response to Arguments” section, the application does not meet the requirements set forth in MPEP 2422.03(a) that would eliminate the need for an incorporation-by-reference paragraph in a national stage application. 

Required response – Applicant must provide one of the following:
	(i) a letter stating that the Sequence Listing filed on October 27, 2017 is an exact translation of the Sequence Listing part of the description of the international application, if this is, in fact the case; or


Substitute Specification
5.	The substitute specification filed on August 25, 2021 has been entered.
	The substitute specification is objected to because of improper use of trade names/marks used in commerce. See, for example, the use of the terms TRIZOL (see, e.g., page 17) and TWEEN (see, e.g., page 19), each of which is a trade name or a mark used in commerce. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v) for additional guidance.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	
Claim Objections
6.	Claim 9 is objected to because the semicolon after the word “and” in line 7 should be deleted.
Claim 14 is objected to because “as a template” in line 6 should be deleted.
Claim 19 is objected to because the recitation “wherein the Dkk-3 protein comprises amino acid sequence SEQ ID NO: 1” is grammatically incorrect. Applicant could amend the wherein the amino acid sequence of the Dkk-3 protein is SEQ ID NO: 1.
Claims 21 and 23 are objected to because the recitation “wherein the Dkk-3 gene encodes amino acid sequence SEQ ID NO: 1” is grammatically incorrect. Applicant could amend the claims to replace the above recitation with the following: wherein the amino acid sequence of the Dkk-3 protein encoded by the Dkk-3 gene is SEQ ID NO: 1.
Claims 22 and 24 are objected to because the recitation “wherein the Dkk-3 gene comprises nucleic acid sequence SEQ ID NO: 2” is grammatically incorrect. Applicant could amend the claims to replace the above recitation with the following: wherein the nucleic acid sequence of the Dkk-3 gene is SEQ ID NO: 2.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 16, 19, 20, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 9
Claim 9 has been amended to recite that the method of detecting an amount of a gene that encodes a Dkk-3 protein or a transcript of said gene “consists of using primers of SEQ ID NO: 3 and SEQ ID NO: 4.” This language excludes methods that use primers other than SEQ ID NOs: 3 and 4 for said detection step. The language is also open with respect to the primers and comprises the use of primers consisting of SEQ ID NOs: 3 and 4 as well as primers that comprise SEQ ID NO: 3 and SEQ ID NO: 4.
Applicant’s response states that the amended claims are supported at least in the originally filed claims (Remarks, page 6).
The original disclosure has been reviewed, but support was not found for the full scope of claim 9. First, the original disclosure fails to provide support for primers comprising SEQ ID NO: 3 and SEQ ID NO: 4 and only provides support for primers consisting of SEQ ID NO: 3 and SEQ ID NO: 4 (see, e.g., page 17 of the certified English translation of the originally filed specification). Second, the original disclosure does not provide support for a method that consists of using primers of SEQ ID NO: 3 and SEQ ID NO: 4 to detect the amount of a gene that encodes a Dkk-3 protein or transcript of said gene because other reagents and/or steps are used in this process. For example, when qPCR as described in the examples is used to detect the amount of a gene encoding a Dkk-3 protein, the reaction also necessarily must include a probe or other reagent capable of quantifying the amount of amplification product. Similarly, when using SEQ ID NO: 3 and SEQ ID NO: 4 to detect the amount of a transcript of a gene that encodes the Dkk-3 protein, the specification only describes using a reverse transcription primer that is neither SEQ 
Applicant could address the issue by amending claim 9 to recite closed language concerning the primers (e.g., as used in claim 14). For example, claim 9 could be amended to recite “wherein detecting the amount….comprises the use of SEQ ID NO: 3 and SEQ ID NO: 4 as amplification primers.” 
	Claims 16, 19, and 20 also contain new matter since they depend from claim 9 and do not remedy the above issues.
Claims 19, 20, 22, and 24
Claim 19 depends from claim 9 and recites “wherein the Dkk-3 protein comprises amino acid sequence SEQ ID NO: 1.”
Claims 20, 22, and 24 depend from claims 9, 14, and 10, respectively, and recite “wherein the Dkk-3 protein is encoded by a nucleic acid comprising SEQ ID NO: 2” (claim 20) or “wherein the Dkk-3 gene comprises nucleic acid sequence SEQ ID NO: 2” (claims 22 & 24).
Applicant has previously stated that this subject matter finds support at least in the original claims and on pages 7-8 of the certified English translation of the originally filed application, which was submitted on February 6, 2018 (Remarks of 1/29/21, page 7).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the full scope of new claims 19, 20, 22, and 24. More specifically, although the original disclosure provides support for detecting a Dkk-3 protein encoded by SEQ ID NO: 2 and whose amino acid sequence is SEQ ID NO: 1 (see, e.g., pages 7-9 of the English comprising the amino acid sequence of SEQ ID NO: 1 as recited in claim 19 or a Dkk-3 protein encoded by a gene comprising SEQ ID NO: 2 as recited in claims 20, 22, and 24. Therefore, claims 19, 20, 22, and 24 also contain new matter.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 are indefinite because there is insufficient antecedent basis for “the Dkk-3 gene,” which is recited in each claim. Claim 14, from which claims 21 and 22 each depend, only provides antecedent basis for “the Dkk-3 transcript or cDNA.”

Allowable Subject Matter
9.	Claim 10 is allowed.

Conclusion
10.	Claim 10 is allowed. Claims 9, 16, 19-22 and 24 are rejected. Claims 9, 14, 19, and 21-24 are objected to.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637